Proceeding to determine whether a proposed annexation by the Village of Greenport of certain territory in the Town of Southold is in the over-all public interest. By order of this court dated September 21, 1972 this proceeding was consolidated with a proceeding by the village under article 78 of the CPLR to compel the town to consent to the *727annexation, and the entire matter was referred to three Justices of the Supreme Court (Pittoni, Cohalan and Cromarty, JJ.) to hear and report to this court, together with their findings of fact and conclusions of law, concerning the proposed annexation. The town now moves to confirm the report of said Justices, which found that the proof failed to establish that annexation would be beneficial to the over-all public interest and recommended that the petition in support of annexation be dismissed on the merits and that judgment be entered in favor of the town. Motion to confirm report granted and article 78 proceeding dismissed, on the merits, without costs. We agree with the reporting Justices that the proof fails to establish that annexation would be in the over-all public interest. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.